Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-14-00394-CV

                                            Desmond D. LEE,
                                               Appellant

                                         v.
                               BRECKENRIDGE GROUP SAN
                        BRECKENRIDGE GROUP SAN ANTONIO, II L.P.,
                                       Appellee

                      From the County Court at Law No. 10, Bexar County, Texas
                                       Trial Court No. 388765
                               Honorable Tina Torres, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 29, 2014

DISMISSED FOR LACK OF JURISDICTION

           This appeal arises from a forcible detainer action. On June 10, 2014, appellant filed a notice

of appeal stating his intent to appeal from the trial court’s “final orders.” However, it does not

appear from the clerk’s record that a final order has been signed by the trial court in this cause.

The trial court’s order of May 22, 2014 specifically “reserved for the time of trial” appellee’s

“application for costs, damages and attorney’s fees.” A judgment or order is final for purposes of

appeal if it actually disposes of all pending parties and claims before the court. Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Here, the trial court’s order of May 22, 2014 is
                                                                                    04-14-00394-CV


interlocutory because it does not dispose of all parties and causes of action. We have jurisdiction

only to hear appeals from final orders. Interlocutory orders may be appealed only if a specific

statute authorizes such an interlocutory appeal. Therefore, it appears from the clerk’s record that

we do not have jurisdiction over this appeal.

       On July 24, 2014, we therefore ordered appellant to show cause in writing why this appeal

should not be dismissed for lack of jurisdiction. Appellant did not respond to our order. We thus

dismiss this appeal for lack of jurisdiction.


                                                 PER CURIAM




                                                -2-